Citation Nr: 1709920	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  09- 25 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for lumbar strain with lumbar spondylosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976. 

In April 2011, the Veteran testified before the undersigned Veterans Law Judge.  A written transcript of this hearing is of record.  The Board remanded this appeal for additional development in August 2016.  It has now been returned to the Board for further consideration.


FINDING OF FACT

For the period on appeal, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain and limitation of motion; objective findings do not include unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting at least six weeks during any 12-month period.


CONCLUSION OF LAW

For the period on appeal, the criteria for a rating in excess of 40 percent for lumbar strain with lumbar spondylosis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.
 
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.71a. 

The Veteran's lumbar spine disability is rated under DC 5237 for lumbosacral strain.  A lumbosacral strain is rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

* A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; 
* A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; 
* A 100 percent rating is warranted for unfavorable ankylosis of the entire spine. 

Also relevant to the analysis, Note (5) to DC 5237 provides the following: For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

The provisions of DC 5243 reflect that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. Under DC 5243, a 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  

Also relevant to the analysis, Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence of record, in an October 2012 VA examination, the Veteran reported back pain that was 9 out of 10, with 10 being the most painful.  He also stated that his back pain radiated to his right thigh, down the knee and described the pain as a "shooting pain."  

Upon range of motion testing, forward flexion was to 5 degrees with pain.  The Veteran refused to perform extension.  Right lateral flexion was to 10 degrees, left lateral flexion was to 15 degrees, bilateral rotation was also to 15 degrees.  Repetitive motion could not be performed and the examiner noted that cooperation for forwarded bending was poor.  He was able to perform repetitive motion with no additional loss in motion; however, additional functional loss due to pain and incoordination was noted.  He was also noted to have localized tenderness of the lumbar spine and guarding or muscle spasms.  

The examiner further noted that the Veteran had "mild" radicular sciatic nerve pain due to radiculopathy of the right lower extremity.  The Veteran was not found to have IVDS and had not had any incapacitating episodes in the past 12 months.  It was noted that a December 2010 MRI showed arthritis of the lumbar spine.     

The Veteran was afforded a VA examination in February 2014; however, the examiner did not address whether the Veteran had ankylosis of the lumbar spine or entire spine.  It was also noted that he could not perform range of motion testing and was unable to bend and would start shaking with any attempt.  The examiner did not address whether the Veteran's inability to perform range of motion testing and repetitive testing due to pain amounted to ankylosis of the spine.  It was also noted that he had a normal sensory examination and the examiner did not diagnose radiculopathy.  

Pursuant to the Board's August 2016 remand, the claims file was returned to the February 2014 VA examiner to assist in determining whether the Veteran's inability to perform range-of-motion testing of the lumbar spine (to include repetitive-use testing) in February 2014 amounted to impairment equivalent to either unfavorable ankylosis of the entire thoracolumbar spine or unfavorable ankylosis of the entire spine.

A supplemental VA medical opinion was obtained in August 2016.  The examiner opined that the Veteran's inability to perform range of motion testing of the spine in February 2014 was due to pain at the time of examination, the Veteran's fear of possible increased pain, or just a plain refusal to bend.  The examiner also stated that "there is no evidence to indicate ankylosis of the spine."

Upon review of all the evidence of record, both lay and medical, a higher rating is not warranted.  First, the evidence does not show that the entire thoracolumbar spine or entire spine is in a position of unfavorable ankylosis or the equivalent of unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is also defined as a stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

As outlined in Note (5) of DC 5237, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. Therefore, even if the Veteran is unable to perform extension or flexion and is in, in effect, the functional equivalent of ankylosis, his inability to extend or flex, by definition, constitutes, at worse, favorable ankylosis of the thoracolumbar spine because he is in a neutral (0 degrees) position.  Favorable ankylosis is consistent with the current 40 percent rating.

Next, a higher rating is warranted for unfavorable ankylosis, which is defined as a fixed flexion or fixed extension.  Since the Veteran is unable to flex or extend, he cannot be said to be in unfavorable ankylosis.  Further, not only must the thoracolumbar spine be fixed in flexion or extension but it also requires that the ankylosis result in additional impairment including limited line of vision causing difficulty walking, restricted opening of the mouth and chewing, breathing difficulties due to diaphragmatic respiration, gastrointestinal symptoms due to pressure on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  A review of the evidence is completely negative for any of these additional impairments.  

Based on the results of the October 2012 VA examination, which showed forward flexion limited to 5 degrees with pain with additional functional loss due to pain and incoordination, and localized tenderness of the lumbar spine, the RO assigned a 40 percent rating effective October 15, 2012.  The August 2016 medical opinion specifically indicated that there was no evidence to indicate ankylosis of the spine and the evidence does not support a finding of the functional equivalent of unfavorable ankylosis.

Additionally, the October 2012 VA examiner reported that there was additional functional loss due to pain and incoordination; however, upon repetitive motion, there was no additional loss of motion.  Further, as reported by the Veteran, he denied incapacitating episodes due to his lumbar spine disability and the evidence does not show physician-prescribed bed rest as contemplated by Note (1) of DC 5243.  For these reasons, the preponderance of the evidence is against a rating in excess of 40 percent for a lumbar spine disability.

Next, the General Rating Formula allows for separate evaluations for chronic orthopedic and neurologic manifestations.  In the present case, the Veteran has already been assigned a separate 10 percent rating for right lower extremity radiculopathy effective October 15, 2012, under DC 8720 for neuralgia of the sciatic nerve.

Under DC 8720, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis.

The October 2012 VA examiner indicated that the Veteran had right lower extremity radiculopathy of "mild" severity.  The February 2014 VA examiner did not diagnose the Veteran with radiculopathy and indicated that the Veteran had a normal sensory examination.  The remaining evidence of record does not show that the right lower extremity radiculopathy more nearly approximates moderate incomplete paralysis of the sciatic nerve.  As such, based upon the findings of the VA examiner and the treatment notes of record, a higher separate rating in excess of 10 percent for radiculopathy is not warranted.  

The Board has also considered the Veteran's statements and sworn testimony that his disability is worse.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility. The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's low back disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and other clinical evidence) directly address the criteria under which this disability is evaluated.  Moreover, as the examiner has the requisite medical expertise to render a medical opinion regarding the degree of impairment caused by the disability and had sufficient facts and data on which to base the conclusion, the Board affords the medical opinion great probative value.  

As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  

Next, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  In this case, the record does not establish that the rating criteria are inadequate.  

To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals, such as pain and limitation of motion, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as pain, stiffness, aching, and limitation of motion.  Mauerhan, 16 Vet. App. at 443.  

Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his low back disability is more severe than is reflected by the assigned rating.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the service-connected disabilities, and referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in July 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With respect to the duty to assist, all necessary assistance has been provided to the Veteran.  In October 2012, the RO provided him with a spine examination to assist in determining the extent of his low back disability for the rating period beginning October 2012.  A medical opinion was also obtained in August 2016 to assist in determining if he had ankylosis of the spine.  As the October 2012 examination report was written after an interview with the Veteran, a review of the claims file, a physical examination of the spine, and contained specific findings indicating the nature of his lumbar spine disability, the examination is adequate for VA purposes, and there is no duty to provide an additional examination or medical opinion for this claim. 

Further, VA has obtained records of treatment reported by the Veteran, including service treatment records, statements from him, the transcript from the April 2011 Board hearing, Social Security Administration disability records, private treatment records, and VA treatment records.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained; hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 40 percent for a lumbar strain with lumbar spondylosis is denied.



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


